Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                       DETAILED ACTION
                                                  Status of the Application
1. Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are pending and considered for examination. Claims 2-4, 8, 11-12, 14-19, 21-22, 25, 27-28, 32, 37 and 40-42 were canceled.
                                                              Priority
2.  This application filed on January 09, 2020 is a 371 of PCT/US2018/041472 filed on July 10, 2018 which claims priority benefit of US 62/629,571 filed on 2/12/2018; US 62/628,919 and US 62/628,170 filed on 2/09/2018; US 62/626,552 field on 2/05/2018; US 62/623,327 filed on 1/29/2018; and US 62/530,743 filed on 7/10/2017.
Specification
3.  The disclosure is objected to because of the following informalities:
The use of the term (fluorophores ((for eg. FAM, TET, HEX, CAL FLUOR, CY, QUASAR)) (see for eg., para 0118) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every .  Appropriate correction is required.
                                                       Informalities
4.     The following informalities are noted:
        (i) claims recite ‘PCR’, ‘IVD’, ‘LDT’, ‘ASR’.  Expanding the terms at least for the first time that they appear in the claims is suggested. 
        (ii) claim 26 recites ‘the method of any one of the claims 20’. It should have been ‘ the method of claim 20’. Appropriate correction is required.
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse et al. (US 2016/0060680).

(a) loading the analyzer with a plurality of sample-containing receptacles (see para 0016-0020, claim 29);
(b) assigning a first nucleic acid amplification assay to be performed on a first sample contained in one of the plurality of sample-containing receptacles, the first nucleic acid amplification assay to be performed in accordance with a first set of assay parameters, and the first set of assay parameters consisting of system-defined parameters pre installed on the analyzer and not changeable by a user such that no user-defined parameters are used to perform the first nucleic acid amplification assay (see entire document, for eg., para 0016-0020, 0124-0127, 0137-0155, claim 29);
(c) assigning a second nucleic acid amplification assay to be performed on a second sample contained in one of the plurality of sample-containing receptacles, the second nucleic acid amplification assay to be performed in accordance with a second set of assay parameters, and the second set of assay parameters including one or more user-defined parameters input to the analyzer by a user (see entire document, for eg., para 0016-0020, 0128-0129, 0156-0164, claim 29);
(d) producing purified forms of the first and second samples by exposing each of the first and second samples to reagents and conditions adapted to isolate and purify a first analyte and a second analyte which may be present in the first and second samples, respectively (entire document, for eg. para 0124-0126, claim 29);
(e) forming a first amplification reaction mixture with the purified form of the first sample and a second amplification reaction mixture with the purified form of the second 
(f) exposing the first and second amplification reaction mixtures to thermal conditions for amplifying the first and second regions, respectively (see entire document, for eg., para 0127-0129, claim 29); and 
(g) determining the presence or absence of the first and second analytes in the first and second amplification reaction mixtures, respectively (see entire document, for eg., para 0127-0129, claim 29).
With reference to claims 5-6, 9, 48-49, Buse et al. teach that the assigning steps comprise identifying the assays to be performed using a touch screen or a keyboard and wherein one or more of the user-defined parameters are communicated to a controller of the analyzer using a touch screen or a keyboard; and wherein the user-defined parameters are used to process raw data generated by the analyzer during step (g)(see entire document, for eg., para 0308-0309). 
With reference to claim 7, 50-52, 57-59, Buse et al. teach that the plurality of sample-containing receptacles are supported by one or more receptacle-holding racks during step (a), and wherein the assigning steps comprise reading machine-readable 
With reference to claim 10, Buse et al. teach that the first and second nucleic acid amplification assays each comprise a PCR reaction, and wherein the system-defined parameters and the user-defined parameters each include a thermal profile, and wherein the thermal profiles of the first and second nucleic acid amplification reactions are the same or differ by at least one of number of cycles, time to completion, a denaturation temperature, an annealing temperature, and an extension temperature (see entire document, for eg., para 0127-0129, claim 29). 
With reference to claim 13, 53, Buse et al. teach that the step (d) comprises immobilizing the first and second analytes on solid supports (entire document, for eg. para 0016-0020, para 0124-0126, claim 29).
With reference to claim 20, 23, 30-31, 33, 54-55, 60, Buse et al. teach that the method further comprising the steps of: prior to forming the first amplification reaction mixture, the step of dissolving a first amplification reagent containing a polymerase and the first set of amplification oligomers, wherein the first amplification reagent is dissolved with a first solvent, and wherein the first solvent does not contain an amplification oligomer or a polymerase; and prior to forming the second amplification reaction mixture, the step of dissolving a second amplification reagent containing a polymerase, wherein the second amplification reagent is dissolved with a second solvent containing the second set of amplification oligomers, and wherein the second amplification reagent does not contain any amplification oligomers  and wherein the first 
With reference to claims 24, 56, Buse et al. teach that the first amplification reagent and the second amplification reagent each contain a detection probe (see entire document, for eg. para 0121).
With reference to claims 26, Buse et al. teach that the second solvent is contained in a first vial supported by a first holder, wherein the first holder supports one or more additional vials, and wherein each of the one or more additional vials contains a solvent that contains a set of amplification oligomers not contained in the second solvent ((see entire document, for eg. para 0166-0169).
With reference to claims 29, 61, Buse et al. teach that the first solvent is a universal reagent (bulk reagent) for dissolving amplification reagents containing different sets of amplification oligomers (see entire document, for eg. para 0121, 0166-0169).
With reference to claims 34, 62, Buse et al. teach that an oil is dispensed into each of the first and second reaction receptacles prior to step (f)(see entire document, for eg., para 0127, 0142).
With reference to claims 35, 63, Buse et al. teach that further comprising the step of closing each of the first and second reaction receptacles with a cap prior to step (f), 
With reference to claims 36, 64, Buse et al. teach that the method further comprising the step of centrifuging the closed first and second reaction receptacles prior to step (f), wherein the centrifuging step is performed in a centrifuge having at least one access port for receiving the first and second reaction Receptacles (see entire document, for eg., para 0201-0202).
With reference to claims 38, 65, Buse et al. teach that the method further comprising the step of contacting the purified forms of the first and second samples with an elution buffer prior to step (e), such that the purified forms of the first and second samples are contained in first and second eluates, respectively, when forming the first and second amplification reaction mixtures) (see entire document, for eg., para 0124-0126, para 0229-0231).
With reference to claims 39, 43, 54-55,66-68, Buse et al. teach that the method further comprising the steps of: transferring an aliquot of at least one of the first and second eluates to a storage receptacle prior to step (e);closing the storage receptacle with a cap, the cap engaging the corresponding storage receptacle in a frictional or interference fit; retaining the storage receptacle within the analyzer at least until the completion of step (g); assigning a third nucleic acid amplification assay to be performed on the aliquot in the storage sample, the third nucleic acid amplification assay to be performed in accordance with a third set of assay parameters, the third set of assay parameters being different than the first and second sets of assay parameters; forming a third amplification reaction mixture with the aliquot in the storage receptacle 
With reference to claims 44, Buse et al. teach that the step (f) is initiated at different times for the first and second amplification reaction mixtures (see entire document, for eg., claim 29-35, para 0127-0129). 
With reference to claim 45-46, 69-70, Buse et al. teach that the first nucleic acid amplification assay is an IVD assay, and wherein the second nucleic acid amplification assay is an LDT; wherein the LDT is performed with an ASR comprising the second set of amplification oligomers (see entire document, for eg., para 0118-0129).
    With reference to claims 47, Buse et al. teach that the first and second amplification reaction mixtures are simultaneously exposed to thermal conditions in step (f) (see entire document, for eg., para 0127-0129). For all the above the claims are anticipated.
Nonstatutory Double Patenting
7.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA / 25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
      Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,711,297 (hereafter the ‘297).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-30 of the patent ‘297 . That is the instant claims fall entirely within the scope of claims 1-30 of the patent ‘297 and are obvious over the claims 1-30 of the patent ‘297. Specifically the method steps of performing a plurality of nucleic acid amplification assays in an automated analyzer of the instant claims are within the scope of the claims 1-30 of the patent ‘297. The only variation is that the claims in the patent discloses automated method for analyzing plurality of samples comprising plurality of amplification assays which is obvious variation over the instant claims. Thus the claims in the patent ‘297 encompass the instant claims and are coextensive in scope.
                                            Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637